oS oO SI DB vA FP W NO

BO NO NO YY KN KO NY DN DN em i i a pe
Oo aN DH HA FP WH YO KF DTD OO fF AIT DN BP WH WH KK |

Case 2:18-cr-00422-SMB Document 614 Filed 05/24/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America, No. CR-18-00422-001-PHX-SMB
Plaintiff, ORDER

Vv.

Michael Lacey, et al.,
Defendants.

 

 

 

 

Before the Court is Defendants’ Motion to Adjourn Defendants’ May 27, 2019
Deadline for Rule 26.2 Material Pertaining to Witnesses. (Doc 610). The Government
filed a Response opposing the Motion. (Doc. 613). Defendants argue that they should not
have to comply with the scheduling order because full disclosure has not been completed
by the Government. However, as outlined in previous filings, the government has
substantially complied with the requirements of the scheduling order. They are continuing
to disclose new materials as required under Rule 16 but that does not preclude Defense
from meeting their obligations. Defense will have continuing obligation to disclose, as
well, but the initial disclosure should not be endlessly delayed. Nevertheless, given the
Court's order for a Status Report on the issue of discovery; the Court will grant a brief delay
in the deadline for Defendants’ Rule 26.2 Material until it has reviewed the Status Report.
//

//
//

 

 

 
Co HN Dn FP W NY

NO NO NO NBO HN HYD NH HN KN RR Re Re eRe eRe ee ee ee Le
Con Dn Un FP WwW NYO K§ DO BN DN FBP W NO KF CO

 

 

Case 2:18-cr-00422-SMB Document 614 Filed 05/24/19 Page 2 of 2

Therefore,

IT IS ORDERED that the. otherwise applicable time for filing Defendants’ Rule 26.2
Material Pertaining to Witnesses is adjourned to a time set by the Court upon consideration

of Defendants’ forthcoming June 1, 2019 Status Report.

IT IS FURTHER ORDERED that excludable delay under 18 U.S.C. § 3161(h)(1)(D) will

occur as a result of the grant of this Order.

DA this. ay of May, 20 19.

—. ¢

Honé@rable Susan M. Brnovich

United States District Judge

 
